Citation Nr: 1242938	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include muscle spasms, claimed as secondary to chemical exposure in service.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for lumbar spine and muscle spasm disorders, and which granted service connection for PTSD and assigned a 30 percent disability evaluation effective July 20, 2006.  The Veteran timely appealed the above issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2012; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The RO granted service connection for PTSD in the May 2010 rating decision.  In a July 2010 statement, the Veteran wrote that he disagreed with the May 2010 rating decision with respect to the initial rating for PTSD.  No statement of the case has been issued regarding the increased evaluation claim for PTSD as of this time.  The Board has a duty to remand this issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary as to that issue.

The Veteran has reported that during service he volunteered for a chemical experimentation program during which he was injected with saline, lidocaine and pamchloride in order to test their effects on humans.  The Veteran submitted several documents that document that he was injected with those chemicals as a medical volunteer during service in 1973.

The Veteran avers that his lumbar spine disability, including muscle spasms, is related to such injections and chemical exposure during military service.  One of the reported adverse reactions to pralidoxime injections is fasciculations.  Harrison's Practice: Pralidoxime; www.harrisonspractice.com/practice/ub/view/DrugMonographs/156356/4/prlodoxi.

The Veteran submitted letters from his private physicians, Drs. T.A.E. and T.S., dated in June 2010, which indicate that "there is a high likelihood that [the Veteran's] chronic neck and back pain are related to his injection of PAM in the 1970s during his time of service in the Army" and his "muscle spasms and back pain [have] a 50% probability of being caused by the chemical exposure to PAM-2."  The opinions were not accompanied by rationales.

At a VA examination in February 2010, he was diagnosed as having chronic low back pain, multilevel herniated disks as well as lumbar spinal stenosis, and chronic intermittent muscle spasm from low back pain.  The examiner opined that those disorders were less likely as not related to his military service, though he provided no rationale for that opinion.  A different VA examiner from the February 2010 examiner, noted in an addendums that she had reviewed the claims file and reiterated the same opinions-word for word-as that of the February 2010 examiner.  These opinions are inadequate because the lack a rationale and fail to reflect consideration of the favorable opinions.  

VA has a duty to insure that the Veteran is provided an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case, with regard to the initial evaluation for PTSD.  That issue should not be certified to the Board unless a sufficient substantive appeal is received.

2.  Schedule the Veteran for a VA examination to determine whether any current lumbar spine disability, including muscle spasm, is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any lumbar spine and muscle spasm disorders found.  

The examiner should opine whether the Veteran's lumbar spine disorders, including muscle spasms, more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are the result of military service, to include any chemical exposure therein.  

The examiner should assume that the Veteran was injected with pamchloride (2-PAM), lidocaine and saline during his period of service.

The examiner should specifically discuss the June 2010 letters from Drs. T.A. Esposito and T. Singh, as well as the Veteran's competent reports that his symptoms began in service and had continued since.  

The examiner should also address the internet articles of record.

The examiner should then opine whether the Veteran's muscle spasm disorder more likely, less likely or at least as likely as not began in or is the result of military service, to include exposure to chemicals therein.  

All opinions must be accompanied by reasons.  

If any of the above questions cannot be resolved without resorting to speculation, then the examiner must provide reasons as to why this is so, and whether there is additional evidence that would permit the opinion to be provided.

5.  If any benefit sought on appeal remains denied, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

